Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to claim amendment(s) filed on 6/29/2022. Claims 1, 8 and 15-20 are amended. Claims 1-20 are pending. 
 
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s claimed invention is drawn to a process for access control to data displays. The access is based on the sensitivity of the data being displayed and the authorization level of user accessing the data displays. 

The examiner finds applicant’s claim amendment(s) for independent claim(s) 1, submitted on 6/29/2022, to be patentable over the cited prior art of record. The examiner notes that applicant’s independent claim(s) 8 and 15 has been amended similarly to applicant’s independent claim 1 and is therefore patentable over the cited prior art of record. The examiner further notes that neither of the prior art references of record, alone or in combination, discloses applicant’s newly recited claim feature(s) of,” communicate the data item to a computing device associated with the user; and select a particular configuration of a dashboard on the computing device to display the data item, wherein selecting the particular configuration of the dashboard comprises activating, on the dashboard, interfaces that select the particular responsibility class and the particular sensitivity class.…”, in conjunction with applicant’s other independent claim limitation(s). The examiner additionally notes that the applicant has removed the alternative language of, “at least one of”, from each of applicant’s independent claims. The examiner notes that the removal of the alternative language now requires the extracted features to comprise a responsibility feature and a sensitivity feature. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Response to Arguments
Examiner’s Remarks – Claim Rejections - 35 USC § 102
	The examiner withdraws the rejection made under 35 USC § 102 in view of applicant’s claim amendment(s). 
Examiner’s Remarks – Claim Rejections - 35 USC § 103
	The examiner withdraws the rejection made under 35 USC § 103 in view of applicant’s claim amendment(s). 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Louch; John O. et al. (US Patent Publication No. 20080034314), Forstall; Scott et al. (US Patent Publication No. 20070101297), Higgins; Rose et al. (US Patent Publication No. 20070011026), NICOSIA C P (WO-2008076183) and Vandevelde; Roeland et al. (US Patent Publication No. 20120245745).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRYAN F WRIGHT/Examiner, Art Unit 2497